Title: From George Washington to Thomas Newton, Jr., 23 November 1789
From: Washington, George
To: Newton, Thomas Jr.


          
            Sir,
            New York Novr 23d 1789
          
          Your letter of the 24th of October, containing an estimate of the cost of a Light-house which was to have been erected on Cape Henry—a draft of the same—and an account of materials placed upon the spot for the purpose of building, has been duly received; and I beg you to accept my thanks for your trouble in preparing & forwarding them—I am, Sir, Your most Obedt Servt
          
            Go: Washington
          
        